                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #:
                                                                   DATE FILED: 5/27/2021
                               Plaintiff,

                -against-                                              20 Civ. 1904 (AT)

CAFE GALLERY III INC., UNSUK LEE,                                           ORDER

                        Defendants.
ANALISA TORRES, District Judge:

   I.       Background

       In this action, the Government alleges that Defendants, Café Gallery III Inc. (“Café
Gallery”) and Unsuk Lee, defaulted on a commercial loan and personal guaranty. ECF No. 1 ¶
6. On May 19, 2020, the Government moved by order to show cause for a default judgment
under Federal Rule of Civil Procedure 55 and Local Civil Rule 55.2. ECF No. 31. On July 20,
2020, the Clerk of Court entered certificates of default. ECF Nos. 26–27. On August 11, 2020,
the Court issued an order directing Defendants to show cause why a default judgment should not
be entered against them. ECF No. 33.

      On August 27, 2020, the Government filed affidavits attesting that the following
documents were served on Defendants by personal service:

         1. order to show cause;
         2. declaration of the Government’s counsel, John Manfredi, with attached exhibits, ECF
            No. 30;
         3. the Government’s proposed default judgment, ECF No. 31; and
         4. the declaration of Plaintiff, with attachments, including a statement of damages, ECF
            No. 32.

ECF Nos. 34–35.

   II.      Liability

         Defendants defaulted by failing to answer the complaint, otherwise defend this action,
or respond to the Court’s order to show cause. Fed. R. Civ. P. 55(a). When a default occurs,
the Court deems the well-pleaded factual allegations set forth in the complaint relating to
liability as true. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155,
155–58 (2d Cir. 1992).

        To obtain a judgment against a borrower who has defaulted upon a loan the Small
Business Administration holds, the Government need only show (1) the existence of the loan,
(2) the default in payment, and (3) the amount owed. United States v. Levi, No. 14 Civ. 2987,
2017 WL 432890, at *3 (E.D.N.Y. Jan. 12, 2017), report and recommendation adopted, No.
14 Civ. 2987, 2017 WL 421916 (E.D.N.Y. Jan. 31, 2017). To obtain a judgment against a
guarantor, the Government must establish: “(1) an absolute and unconditional guaranty, (2) the
underlying debt, and (3) the guarantor’s failure to satisfy the unpaid debt.” Myers Indus., Inc.
v. Schoeller Arca Sys., Inc., 171 F. Supp. 3d 107, 121 (S.D.N.Y. 2016).

        The Government submits the loan authorization and the note. ECF No. 1-1. The
Government also provides a certificate of indebtedness from the United States Department of
the Treasury showing that Defendants defaulted on their payments and owe $280,562.49 in
principal, $24,870.02 in interest, and $110,207.60 in administrative fees. ECF No. 1-3. The
Government attaches the guaranty executed by Lee, setting forth the principal obligation and
terms of the guaranty. ECF No. 1-2. Accordingly, the Government has demonstrated its
entitlement to judgment on its claim of default against Defendants.

   III.    Damages

        After establishing liability, courts conduct an inquiry to ascertain the damages “with
reasonable certainty.” Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d
Cir. 1999). Courts can make this determination based on affidavits as long as there is a basis
for the damages sought. See Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp.,
109 F.3d 105, 111 (2d Cir. 1997).

       The Government seeks $280,562.49 in unpaid principal, ECF No. 32 ¶ 21,
$110,207.60 in administrative fees, id. ¶ 23, and interest accruing at the rate of 6.5%, id. ¶¶ 19,
21.

        The Government’s right to each amount is well documented in its submissions, which
include the note, the guaranty, and the certificate of indebtedness. ECF Nos. 1-1–1-3. There
is no dispute that the full amount was disbursed and, although payments were initially made,
those payments have ceased and Defendants have been in default since October 1, 2017. See
ECF No. 1 ¶¶ 8–17. The Government is also entitled to administrative fees. See 31 U.S.C. §§
3711(g)(6), (e)(1). Additionally, interest on the loan accrues at “2.25% above the Prime
Rate,” ECF No. 1-1 § F.2, or 6.5% at the time of default, ECF No. 32 ¶ 19. Accordingly, the
interest due as of August 6, 2020, is $34,742.38, and the per diem amount of interest owed
from that date until final judgment is entered is $49.96. Id. ¶ 21. Accordingly, the
Government is entitled to $49,430.62 in interest.

         Moreover, entry of default is warranted because of Defendants’ unresponsiveness and
their failure to raise any meritorious defenses. See United States v. Allfield Constr. &
Remodeling, Inc., No. 15 Civ. 0254, 2016 WL 2354242, at *4 (E.D.N.Y. May 4, 2016). The
Government also has demonstrated that, absent entry of a default judgment, it cannot obtain
relief from the Court. See id.




                                                  2
   IV.       Interest

       “The award of post-judgment interest is mandatory on awards in civil cases as of the date
judgment is entered.” Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir. 1996). Post-judgment interest
is governed by the statutory rate in 28 U.S.C. § 1961, which states:

         Interest shall be allowed on any money judgment in a civil case recovered in a
         district court. . . . Such interest shall be calculated from the date of the entry of the
         judgment, at a rate equal to the weekly average 1-year constant maturity Treasury
         yield, as published by the Board of Governors of the Federal Reserve System, for
         the calendar week preceding[] the date of the judgment.

28 U.S.C. § 1961(a) (footnote omitted).

      Because the Court’s granting a default judgment is a money judgment in a civil case, the
Government is entitled to post-judgment interest on the judgment at the statutory rate.

   V.        Conclusion

        Accordingly, the Government’s motion for default judgment is GRANTED. The
Government is awarded $280,562.49 in unpaid principal, $110,207.60 in administrative fees,
and $49,430.62 in interest, for a total award of $440,200.71. The Government is also awarded
interest on this award at the statutory rate.

         The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: May 27, 2021
       New York, New York




                                                    3
